[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] SUPPLEMENTAL MEMORANDUM
In addition to the orders entered from the bench on today's date, the Court reserves jurisdiction over issues of visitation/parenting time for the following: the children's birthdays, the parties' birthdays, Mother's Day, Father's Day, and school vacations and recesses.
In the absence of an agreement, the parties are ordered to mediate disputes with Family Services, before filing motions with the Court.
So Ordered.
KAVANEWSKY, J.